Case 2:20-cv-01444-DMG-JEM Document 26 Filed 08/07/20 Page 1 of 1 Page ID #:127



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-1444-DMG (JEMx)                                  Date     August 7, 2020

  Title Orlando Garcia v. J and B Property Holdings No. 2, LLC, et al.              Page     1 of 1


  Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                             NOT REPORTED
              Deputy Clerk                                           Court Reporter

     Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
            NONE PRESENT                                            NONE PRESENT

  Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

          On May 7, 2020, the Court ordered the parties participate in a mediation conference by
  July 29, 2020. [Doc. # 21.] As required by the Court's May 7, 2020 Order, a joint status report
  re settlement was due seven (7) days after the mediation conference. To date, a joint status
  report re settlement has not been filed.

          IT IS HEREBY ORDERED that the parties show cause in writing no later than August
  14, 2020, why sanctions should not be imposed for failure to comply with the Court’s Order.
  The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
  response.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
